Title: General Orders, 27 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Wednesday May 27th 1778.
                        Parole Fortitude—C. Signs Fortune Fame.
                        
                    
                    Commanding Officers of Regiments are to make returns on friday next of the Arms that were in possession of their respective Corps the first of November last of those they have since delivered in; of those they have since drawn and of those now actually in possession, It is expected they always have exact Accounts kept of Arms Cloathing Camp Utensils &c. furnished their men as they must be responsible for their due application.
                    Major General Mifflin having been permitted by Congress to repair to and serve in this Army, he is to take Command of the Division Late Lincoln’s.
                    The Field Officers of Regiments who have drawn Money from any of the public Offices for recruiting their respective Corps are desired as soon as possible to furnish the Auditors of the Army with Lists of Money advanced by them to their Officers for that service. Captain Turbeville is appointed Aide de Camp to Major General Lee ’till further orders and is to be respected accordingly.
                    Officers are to see that the mud plaistering about the hutts be removed and every other method taken to render them as airy as possible; they will also have the Powder of a Musquet Cartridge burnt in each hutt daily to purify the Air or a little Tar if it can be procured—The Commissary of Military Stores will provide blank Cartridges for this Purpose.
                